Ingraham, J.
This action has been brought to recover the amount of $2,071.50 alleged to be due to the plaintiff from the city of New York for furnishing automobiles and chauffeurs. The debt was incurred by the administration headed by Mayor Walker and came about through his committee for the reception of distinguished guests hiring through its chairman the automobiles in question in connection with the official duties of the committee. The services for the payment of which this action is brought cover a period from August 25, 1931, to February 25, 1932, and many of the items making up the total sued for here are less than $100 and the largest item is barely over $500.
The city has previously paid for similar services without dispute. The present administration, through the corporation counsel, with commendable zeal and entirely proper diligence, opposes the payment of this balance, resting its opposition upon sections 39 and 419 of the Greater New York Charter, a position prompted, undoubtedly, by a sincere desire to commit no extravagance and make no unwarranted expenditure. I feel, however, that to refuse to recognize plaintiff’s claim as a valid one would be unjust and inequitable. Similar services have been paid for without dispute. The various items making up the total are less than $1,000 and it would not appear that the purposes for which the automobiles were furnished violate section 39 of the Greater New York Charter.
Judgment is accordingly given in favor of the plaintiff, together with interest -thereon.